               Case 3:19-cv-04138-TSH Document 45 Filed 01/27/21 Page 1 of 2



                                                                                     FILED
 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney                                                                     Jan 27 2021
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy                                                            SUSANY. SOONG
 3   HUNTER W. SIMS III, State Bar #266039                                    CLERK, U.S. DISTRICT COURT
     Deputy City Attorney                                                  NORTHERN DISTRICT OF CALIFORNIA
     Fox Plaza                                                                      SAN FRANCISCO
 4
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-4259
 6   Facsimile:    (415) 554-3837
     E-Mail:       hunter.sims@sfcityatty.org
 7

 8   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO,
 9   SHERIFF VICKY HENNESSY, DEPUTY
     WILLIAM JAMES, DEPUTY NICHOLAS
10   NARANJO, DEPUTY MICHAEL MOHN

11

12                                    UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14    TAULIB IKHARO,                                    Case No. 19-cv-04138 TSH

15            Plaintiff,                                [PROPOSED] ORDERING DISMISSING AND
                                                        WAIVING FEES AND COSTS
16            vs.

17    CITY AND COUNTY OF SAN
      FRANCISCO, a municipal corporation;
18    SHERIFF VICKY HENNESSY, in her
      capacity as SHERIFF for the CITY AND
19    COUNTY OF SAN FRANCISCO; WILLIAM
      JAMES, individually and in his capacity as a
20    deputy sheriff for the CITY AND COUNTY
      OF SAN FRANCISCO; DEPUTY
21    NICHOLAS NARANJO, individually and in
      his capacity as a deputy sheriff for the CITY
22    AND COUNTY OF SAN FRANCISCO;
      DEPUTY MICHAEL MOHN, individually
23    and in his capacity as a deputy sheriff for the
      CITY AND COUNTY OF SAN
24    FRANCISCO; and DOES 4-50, inclusive,
      individually, jointly, and severally,
25
              Defendants.
26

27

28
      Proposed Stipulated Dismissal                      1                      n:\lit\li2019\190134\01508595.docx
      Ikharo v. CCSF, et al. CASE NO. 19-cv-04138 TSH
               Case 3:19-cv-04138-TSH Document 45 Filed 01/27/21 Page 2 of 2




 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

 2          The parties respectfully request that this case be dismissed with prejudice in the above

 3   referenced matter. Both parties agree to bear their own fees and costs.

 4

 5
     Dated: January 26, 2021
 6                                                      DENNIS J. HERRERA
                                                        City Attorney
 7                                                      MEREDITH B. OSBORN
                                                        Chief Trial Deputy
 8                                                      HUNTER W. SIMS III
                                                        Deputy City Attorney
 9

10
                                                 By:/s/ Hunter W. Sims III
11                                                  HUNTER W. SIMS III

12                                                      Attorneys for Defendants
                                                        CITY AND COUNTY OF SAN FRANCISCO,
13                                                      SHERIFF VICKY HENNESSY, DEPUTY
                                                        WILLIAM JAMES, DEPUTY NICHOLAS
14                                                      NARANJO, DEPUTY MICHAEL MOHN
15   Dated: January 26, 2021                            POINTER & BUELNA, LLP
16
                                                         /s/ Patrick Buelna
17                                                      PATRICK M. BUELNA
                                                        Attorneys for Plaintiff
18

19
            IT IS SO ORDERED.
20

21
     Dated: _________________
              January 27, 2021                          ______________________________________
22                                                      HON. THOMAS S. HIXON
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
      Proposed Stipulated Dismissal                           2                      n:\lit\li2019\190134\01508595.docx
      Ikharo v. CCSF, et al. CASE NO. 19-cv-04138 TSH
